Order unanimously affirmed with costs. Memorandum: Petitioner commenced this proceeding against respondent to enforce the child support provision of a 1987 judgment of divorce. Respondent appeals from an order of Family Court denying his objections and confirming the findings of fact and order of the Hearing Examiner, thereby adjudging respondent to be liable for $15,400 in arrears. Although Family Court found that respondent’s objections were not timely filed, it considered those objections in the interest of justice. We agree that the objections were untimely, but conclude that the court should have dismissed them on *811that ground (see, Family Ct Act § 439 [e]; Matter of Zunino v Mahoney, 204 AD2d 469, 469-470; Matter of Oliver v Oliver, 202 AD2d 309, 311; Matter of Menaldino [Aletha TT.J v Mark UU., 141 AD2d 265, 267; Matter of Werner v Werner, 130 AD2d 754). Further, respondent’s failure to file objections in a timely fashion bars appellate review of those objections (see, Matter of Werner v Werner, supra).
Were we to reach the merits, we would conclude that the decision of the Hearing Examiner is supported by the evidence and is not contrary to law. Respondent contends that he should be credited with payments made to the child by his wholly-owned corporation. The Hearing Examiner properly credited the child’s testimony, which was unequivocally supported by documentary evidence, that the weekly payments made between May 1987 and August 1991 were wages. With respect to the large payments made in August 1991 and August 1992, we agree with the Hearing Examiner’s reasoning that money paid directly to the child to enable him to pay his college-related expenses cannot defray respondent’s court-ordered obligation to pay child support to petitioner (see, O’Brien v O’Brien, 136 AD2d 531, 532; Fabrizio v Fabrizio, 125 AD2d 634, lv denied 70 NY2d 614; cf., Garguiolo v Topp, 184 AD2d 1027, 1028). (Appeal from Order of-Monroe County Family Court, Miller, J.— Child Support.) Present — Denman, P. J., Fallon, Wesley, Doerr and Boehm, JJ.